IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 640 EAL 2019
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
SHAUN MYRICK,                                :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of June, 2020, the “Application for Remand” and Petition

for Allowance of Appeal is DENIED.